The facts more fully appear in the former opinion. Prior to December 1, 1920, railroad corporations were not required to pay special assessments since they paid a gross earnings tax in lieu of all other taxes and assessments. G. S. 1913, § 2226. The referendum amendment authorized by L. 1916, p. 755, c. 533, was declared adopted by a proclamation of the Governor of the state of Minnesota on December 1, 1920. On October 14, 1916, the city council passed a final order for paving Prior avenue. The proceedings were inaugurated and carried on pursuant to chapter 14 of the charter of the city of St. Paul. The final order was authorized by section 241 of the charter which required a 10-day postal-card notice by mail *Page 19 
for the hearing which resulted in such order. This order results from the first meeting. After such order is made other proceedings are required under the charter which result in an assessment. Section 245 requires another similar notice for a hearing upon the assessment and if, upon such hearing, the assessment is satisfactory to the council, it is ratified by a resolution and then passed on to the district court for judicial confirmation and judgment pursuant to section 246. The first required notice was given to appellant and it thereupon acknowledged receipt of the same by a letter to the commissioner of finance advising that it would not pay any part of the assessment, unless compelled to do so because it believed it was not legally liable therefor. In 1917 the city installed the curbing, sewer, water and gas connections required by the final order. Due to the commencement of the World War and inability to obtain materials, no further work was done until May 12, 1921. It was completed on July 5, 1921. On April 3, 1922, the council by resolution approved the assessment and fixed a date for hearing thereon, to-wit: May 1, 1922, at which time the council passed the usual resolution ratifying the assessment and ordering the same to be submitted to the district court for confirmation and judgment as required by the charter. In the proceedings before the district court the appellant interposed its answer and now appeals from an adverse judgment rendered in such proceedings.
The former opinion and the result thereof are now modified in accordance with the view herein expressed.
The postal-card notice of the hearing resulting in the final order was given as required by the charter. It was received. Its legal efficacy is challenged. It, however, met all the literal requirements of the charter. It was in the form provided by the charter. Obviously it brought the actual knowledge of the proceedings to appellant and in that respect it accomplished its purpose. It brought appellant's property within the improvement. It did not conclude appellant upon its claim of exemption. Appellant was never ambitious to prevent the improvement. It merely wanted recognition of its exemption. The notice so given met all the jurisdictional requirements. *Page 20 
It invited appellant to come to the hearing. Appellant declined. It had a right to appear and successfully claim that its property, at that time, was not subject to assessment for the improvement and that it in fact was exempt from such assessment. This claim was disputed. The burden was on appellant to show its exemption. True, it could appear in district court in the same proceeding and resist confirmation and judgment under sections 246 and 247. The notice was, under the peculiar circumstances, sufficient to compel action on the part of appellant at some stage of the proceedings to show the exemption, otherwise a valid assessment would result. Respondent too was entitled to have the question, as to whether appellant's property or part of it was subject to assessment, determined when appellant disclosed such claim. It was possible that part of appellant's property might be subject to assessment and part not. The giving of the postal-card notice put the governmental machinery in motion by which it would be eventually determined what part of such property, if any, should be subject to assessment. The fact that the question might otherwise be raised by proceedings to enjoin in equity is not important. Concededly no part of it was, then, subject to such special assessment. But appellant acquired knowledge of the proceedings. When appellant's property lost its exemption from special assessments on December 1, 1920, appellant still had this knowledge.
The resolution of the council on the first day of May, 1922, and the submission of the matter to the district court for confirmation and judgment were equivalent to the filing of the delinquent tax list under the general law for the enforcement of real estate tax, and make a prima facie case showing that the second charter notice provided by section 245 was given. State v. Meck, 161 Minn. 334, 201 N.W. 536. No effort has been made by appellant to overcome this presumption of regularity in the proceedings. When this notice was given, and when a portion of the improvement was made, appellant's property was subject to special assessment. The result is that the city met the charter requirements and the property involved was brought and retained within the improvement. The proceedings *Page 21 
took hold of this property, but, so long as it was exempt, no assessment could be lodged against it. It could not be reached for any such improvement actually made while the exemption continued. When the exemption ceased on December 1, 1920, there was no longer any reason why this property should not meet its just share or proportion, as abutting property, of the burden incident or resulting from that part of the improvement made subsequent to December 1, 1920. The law in force when the assessment is made must control, but it cannot include improvements made to the abutting property during its period of exemption — such property may be assessed only for that portion of the improvement made after the exemption ceased. State v. G. N. Ry. Co. infra, page 22.
The cause is remanded with directions to have the amount of the assessment modified so as to be based only on that portion of the improvement made subsequent to December 1, 1920, and when so modified the assessment should be confirmed.
Remanded.